DETAILED ACTION
The present application and its arguments have been reviewed and currently claims 16-20 are pending where claim 18 has been withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 16-17 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsura (U.S. PGPub No. 2009/0072536).
	Claim 16, Katsura discloses: 
A fitting assembly for fluid device connecting a first fluid device with a second fluid device, comprising: 
a first port (see annotated fig. 22 below) being annular, integrated with a casing (see annotated fig. 22) of the first fluid device as a single piece so that the first port cannot rotate independently of the casing of the first fluid device (see annotated fig. 22, where the casing and first port are a single piece), connected with a first fluid channel (4, fig. 22) of the first fluid device, and an outer periphery of the first port including a first thread (1n, fig. 22; see paragraph 0193, col. 2, lines 10-12, where external threads are used to screw to the ring nuts 91, 92); 
a second port (see annotated fig. 22) being annular, integrated with a casing (see annotated fig. 22) of the second fluid device as a single piece so that the second port cannot rotate independently of the casing of the second fluid device (see annotated fig. 22), connected with a second fluid channel (see annotated fig. 22) of the second fluid device, and 
an outer periphery of the second port including a second thread (9n, fig. 22; see paragraph 0193, col. 2, lines 10-12, where external threads are used to screw to the ring nuts 91, 92); 
a first annular member (91, fig. 22) installed at the first port and having a first coupler (91m, fig. 22), an inner periphery of the first annular member including a third thread (91n, fig. 22) configured to engage the first thread; 
a second annular (92, fig. 22) member installed at the second port and having a second coupler (92m, fig. 22) coupled with the first coupler (see fig. 22, where the first and second coupler are coupled via an engagement ring 93) to fix the second annular member to the first annular member, 
an inner periphery of the second annular member including a fourth thread (92n, fig. 22) configured to engage the second thread; and 
a connector (G2, fig. 22) installed between the first port and the second port, sealing a gap between the connector and the first port, and sealing a gap between the connector and the second port (see annotated fig. 22, where there is a gap between the connector and each first and second port; for illustrative purposes, see figs. 23A-23B, where there would be a gap 51 for each first and second port).


    PNG
    media_image1.png
    869
    1006
    media_image1.png
    Greyscale


Claim 19, Katsura discloses: 
The fitting assembly according to claim 16, wherein the first port and the second port are arranged coaxially and connected with each other only through the connector (see annotated fig. 22 above hereinafter, where the first and second port are connected with each other only through the connector). 

	Claim 20, Katsura discloses: 
The fitting assembly according to claim 16, wherein the connector includes an extending portion (see annotated fig. 22) that is between and separated from both the first port and the second port, and 
the extending portion has an outer diameter larger than diameters of tip ends (see annotated fig. 22) of both the first port and the second port (see annotated fig. 22, where the outer diameter of the extending portion is larger than the diameter of the tip ends).

Claim(s) 16-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horimoto (U.S. Patent No. 5,857,713). It is noted that this is a different embodiment than previously relied upon.
	Claim 16, Horimoto discloses: 
A fitting assembly (see fig. 27) for fluid device connecting a first fluid device with a second fluid device, comprising: 
a first port (see annotated fig. 27 below) being annular, integrated with a casing (see annotated fig. 27) of the first fluid device as a single piece so that the first port cannot rotate independently of the casing of the first fluid device (see annotated fig. 27), connected with a first fluid channel (see annotated fig. 27) of the first fluid device, and 
an outer periphery of the first port including a first thread (see annotated fig. 27); 
a second port (for illustrative purposes, all the parts in annotated fig. 27 labeled “first” or “third” is also being considered the “second” or “fourth”, respectfully) being annular, integrated with a casing (see annotated fig. 27) of the second fluid device as a single piece so that the second port cannot rotate independently of the casing of the second fluid device (see annotated fig. 27), connected with a second fluid channel (see annotated fig. 27) of the second fluid device, and 
an outer periphery of the second port including a second thread (see annotated fig. 27); 
a first annular member (see annotated fig. 27) installed at the first port and having a first coupler, 
an inner periphery of the first annular member including a third thread (see annotated fig. 27) configured to engage the first thread (see annotated fig. 27); 
a second annular member (see annotated fig. 27) installed at the second port (see annotated fig. 27) and having a second coupler coupled with the first coupler to fix the second annular member to the first annular member,
an inner periphery of the second annular member including a fourth thread (see annotated fig. 27) configured to engage the second thread (see annotated fig. 27); and 
a connector (6, annotated fig. 27) installed between the first port and the second port (it is inherent that the “connector” would be installed between the first and second port), sealing a gap (see annotated fig. 27, where the “connector” would seal the “gap”) between the connector and the first port, and 
sealing a gap (see annotated fig. 27, where both parts would inherently have a gap) between the connector and the second port (see annotated fig. 27, where the “connector” of either the first or second port would seal both gaps).


    PNG
    media_image2.png
    759
    1031
    media_image2.png
    Greyscale


	Claim 17, Horimoto discloses:
The fitting assembly according to claim 16, wherein: 
the first annular member includes: 
a first body (see annotated fig. 27 above hereinafter) placed on an outer periphery of the first port and fixed to the first port (see col. 16, lines 12-15, where a “hose” and “clamp” would cause the “first body” to be fixed to the “first port”); and 
a first hook (8, annotated fig. 27) installed at the first body, protruding to an axial direction of the first annular member (see annotated fig. 27, where the hook is protruding in the axial direction), and bendable with respect to the first body (see col. 16, lines 17-19, where the projections 8 engage in the recesses 7, and it appears this engagement would cause bending between both parts as materials inherently comprise some sort of flexibility); 
the second annular member includes: 
a second body (see annotated fig. 27) placed on an outer periphery of the second port and fixed to the second port (see col. 16, lines 12-15, where a “hose” and “clamp” would cause the “second body” to be fixed to the “second port”); and 
a second hook (see annotated fig. 27) or a hook rest facing the first hook and to be coupled with the first hook (for illustrative purposes, see fig. 13, where both “hooks” would engage each other), the second hook or the hook rest installed at the second body (see annotated fig. 27) and protruding to an axial direction of the second annular member (see annotated fig. 27, where the hook protrudes in an axial direction); and 
the first annular member and the second annular member are inhibited from separating from each other when the first hook is coupled with the second hook or the hook rest (for illustrative purposes, see fig. 13, where both hooks would be inseparable).

	Claim 19, Horimoto discloses:
The fitting assembly according to claim 16, wherein the first port and the second port are arranged coaxially and connected with each other only through the connector (see annotated fig. 27).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Storz (U.S. Patent No. 489, 107) discloses a similar device to Horimoto where two different types of seals are used, where one seal (fig. 5) would meet the requirement of claim 20.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679